Deen, Presiding Judge.
The decision of the Court of Appeals in this case, 190 Ga. App. 872 (380 SE2d 471) (1989), having been affirmed in part and reversed in part by the Supreme Court in A. L. Williams & Assoc. v. Faircloth, 259 Ga. 767 (386 SE2d 151) (1989), our decisions in Divisions 1 and 2 are hereby vacated to the extent they are inconsistent with the judgment of the Supreme Court, and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed in part and reversed in part.


Carley, C. J., and Sognier, J., concur.